Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Status
Claims 3, 5, 14, 18, 20 and 24 have been canceled.  Claims 1, 13, 23 and 25 have been amended.  Claim 26 is newly added.  Claims 1, 2, 4, 6-13, 15-17, 19, 21-23, 25 and 26 are pending.

Prohibition against Double Patenting
With regard to the notice from prior Action regarding inapplicability of a prohibition against double patenting, it is noted that the parent application, 16/032,303, has been abandoned and the point is deemed moot. 

Response to Applicant Remarks
With regard to the rejections under 35 USC 112(b), claim amendments have overcome prior rejections.

 Allowable Subject Matter
After entry of Examiner’s Amendment, below, claims 1, 2, 4, 6-13, 15-17, 19, 21-23, 25 and 26 are allowed.  

Examiner's Amendment
 An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Kasnevich (Reg. No. 59,436) on 7/22/2022.
Claim amendments filed 7/5/2022 have been entered, and the application has been further amended as follows: 

26. (Currently Amended) A non-transitory computer-readable medium containing instructions that, when executed by a computer hardware arrangement comprising an authentication server and a mobile device comprising a mobile device processor and a camera, configure the computer hardware arrangement to perform procedures comprising: 
a mobile device comprising a mobile device processor and a camera, wherein the mobile device processor is programmed for: 
receiving, by the mobile device processor via a network, a picture request from an authentication server, wherein the picture request specifies that a picture is to be taken without displaying an alert on the mobile device and without input from the user; 
initiating, by the mobile device processor, the camera to take a picture, wherein the picture includes an image of at least a portion of a user and at least a portion of a real-time location of the user; 
transmitting, by the mobile device processor via the network, the picture to the authentication server; 
analyzing, by the authentication server, the picture to determine the probability that the picture includes at least a portion of a merchant location associated with a known POS device, including comparing the picture to images of the merchant location stored in the identification database by applying a convolutional neural network to compare a plurality of features of the picture to a plurality of features of the images of the known POS device stored in the identification database, wherein the comparison comprises comparing the size ratio of at least one visible structure within the picture and the images of the merchant location; 
if the probability that the picture includes an image of the merchant location associated with the known POS device is above a location probability threshold, transmitting, by the authentication server via the network, an authentication approval response to the known POS device; 
storing, by the authentication server, the picture in the identification database; and 
training, by the authentication server, the convolutional neural network with the picture and the images of the merchant location stored in the identification database. 





Reasons for Allowance
 The following is an examiner’s statement of reasons for allowance: Prior art does not specifically disclose applying a convolutional neural network to compare features of an image to features of stored images, wherein the features comprise size ratio of at least one visible structure, as recited by independent claims 1, 13 and 26, “...analyzing, by the authentication server, the picture to determine the probability that the picture includes at least a portion of a merchant location associated with a known POS device, including comparing the picture to images of the merchant location stored in the identification database by applying a convolutional neural network to compare a plurality of features of the picture to a plurality of features of the images of the known POS device stored in the identification database, wherein the comparison comprises comparing the size ratio of at least one visible structure within the picture and the images of the merchant location...”
Closest prior art of record, Faith (US Publication 2012/0278155), discloses comparing image features to features of stored images ([40]), but does not specifically disclose analyzing by applying a convolutional neural network, nor does Faith specifically disclose that the features to be compared comprise size ratio of at least one visible structure within the image and stored image, as recited.
Prior art of record Li (US Publication 2019/0294900), discloses analyzing…by applying a convolutional neural network to compare features (Figure 5, #530, [63]-[65]); however, Li does not specifically disclose the features comprise size ratio of at least one visible structure within the image and stored image, as recited. 
Prior art of record Upendran (US Publication 2018/0225869) discloses comparing size ratio features of structures visible within the same image ([35], “…In one embodiment, known standard measurements, for example a height from a door threshold to the center of a door knob is used to scale the 3D building model. The scaling can be used with any known standard measurement or ratio (e.g., known standard width-to-height ratios of standardized building architectural features (e.g., doors, windows, etc.) located within a captured image.”), not size ratio of structures in an image to size ratio of structures in another, stored, image. 
Prior art Chen (CA 2850854), discloses, pages 30-31 and Figure 14, using a scale factor estimating function for determining a ratio of the size of reference image x to size of distorted image y, in order to generate a registered image (see Figure 14, pages 30-31, “…a Scale Factor Estimating function 1430 for determining a scale factor "a" as a ratio of the size of the Reference Image X to the size of the Distorted Image Y… Embodiments of the invention which are described in the following, make use of the set of building blocks 1400 in various combinations and sequences, to generate the registered image Y* by processing the Distorted Image Y and the Reference Image X.”).  However, Chen does not specifically disclose “...analyzing, by the authentication server, the picture …including comparing the picture to images of the merchant location stored in the identification database by applying a convolutional neural network to compare a plurality of features of the picture to a plurality of features of the images of the known POS device stored in the identification database, wherein the comparison comprises comparing the size ratio of at least one visible structure within the picture and the images of the merchant location...,” as recited by claim amendments. 
Prior NPL reference, “Distinctive Image Features”, downloaded from https://www.cs.ubc.ca/~lowe/papers/ijcv04.pdf, and dated 2004, discloses, from Figure 11 and discussion on pages 19-20, “The probability that a match is correct can be determined by taking the ratio of distance from the closest neighbor to the distance of the second closest…,” but this discloses comparing ratio of distances, not size ratio of visible structures within a picture and stored image as recited by amended claims.
No other art has been found to correct the deficiencies.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Margaret Neubig whose telephone number is (571)270-0437. The examiner can normally be reached Monday-Friday, 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 571-270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.M.N. /Examiner, Art Unit 3685                                                                                                                                                                                                        
/JAMES D NIGH/Senior Examiner, Art Unit 3685